[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION OBJECTION TO ATR REPORT
The ATR report (dated May 14, 1998) states that the attorney tees "were undisputed" while the file indicates that a memorandum was filed on February 2, 1998 disputing the tees and requesting an evidentiary hearing. Such a hearing is mandatory when requested. Family Financial Services v. Spencer,41 Conn. App. 254, 171-77 (1996).
The case is therefore remanded to the ATR for the purpose to holding the requested evidentiary hearing regarding attorney fees.
RUSH, JUDGE.